PER CURIAM.
The appellant challenges an order of the judge of compensation claims by which she was awarded attorney’s fees in an amount below the statutory percentages specified in section 440.34(1), Florida Statutes. Although we conclude that the fee award is reasonable and supported by the evidence, see Trans World Tire Co. v. Hagness, 651 So.2d 124 (Fla. 1st DCA 1995), we are nonetheless constrained to reverse the order because the judge failed to make adequate factual findings on each of the statutory factors enumerated in section 440.34(1). See, e.g., Dobbs v. Suncoast Acoustics, 590 So.2d 7 (Fla. 1st DCA 1991); General Kinetics v. Butts, 586 So.2d 1331 (Fla. 1st DCA 1991); Mele v. Superior Pontiac GMC, Inc., 536 So.2d 348 (Fla. 1st DCA 1988).
In light of the decision in South Florida State Hospital v. Wheeler, 745 So.2d 1044 (Fla. 1st DCA 1999), the appellee’s cross appeal is without merit.
The order is reversed and this case is remanded for entry of an order which includes the requisite factual findings.
ERVIN, ALLEN and DAVIS, JJ., CONCUR.